¶19 (concurring/dissenting) —I agree with the majority that at a revocation hearing, a defendant has only a limited right of allocution. However, with respect to petitioner Raymond D. Demry, I believe the defendant properly invoked this right, thus preserving error for appeal. I would, therefore, remand Demry’s case for a new revocation hearing.
Alexander, C.J.
*709¶20 The majority concludes “that where a defendant asserts his right to allocution, the court should allow him to make a statement in allocution.” Majority at 707. Though the majority does “not impose any specific formal requirements for preserving the right of allocution,” it does impose on a defendant an obligation to “give the court some indication of his wish to plead for mercy or offer a statement in mitigation of his sentence.” Id. at 707. The majority holds that in these cases, “[s]ince none of the defendants . . . requested their right of allocution, they cannot now be heard to complain about the denial of that right, raised for the first time on appeal.” Id. at 707. With respect to Demry, specifically, the majority holds that he “failed to give the court adequate notice that he wished to offer a plea in mitigation of his sentence or to plead for leniency,” id., concluding that “[t]he record shows that he was simply attempting to reargue the evidence introduced at his hearing.” Id. at 707-08.
¶21 I respectfully disagree with the majority’s analysis of the exchange between Demry and the trial court judge. This exchange went as follows:
MR. DEMRY: Your Honor, may I please say something?
THE COURT: Go ahead.
MR. DEMRY: What Mr. Lewis did, judge, is he didn’t took—
THE COURT: Actually, Mr. Demry, let me interrupt.
I thought you had something else to ask. I’ve already concluded the hearing and any testimony. Let me interrupt for a moment.
I have signed the order and we are in recess.
Demry Report of Proceedings (DRP) at 72.
¶22 I believe Demry’s statements clearly “[gave] the court some indication of his wish to plead for mercy or offer a statement in mitigation of his sentence,” or may have given such an indication, had Demry not been interrupted and cut off by the judge. Majority at 707. Because he was interrupted after uttering only a few words and not allowed to continue, we cannot know whether Demry sought to *710“reargue the evidence,” as the majority claims or to “offer a plea in mitigation of his sentence or to plead for leniency.” Id. at 707-08.
¶23 It is true that Demry did not say “your honor, I wish to exercise my right of allocution.” However, as a defendant speaking on his own behalf, who lacked knowledge of arcane legal terminology, Demry should not be faulted for his poor locution in attempting allocution. For a defendant in Demry’s position, it is hard to imagine how he or she could more clearly express his or her desire to make a statement to the court than by saying, “[y]our Honor, may I please say something?,” as Demry did in this case. DRP at 72. As the United States Supreme Court observed in Green v. U.S., 365 U.S. 301, 304, 81 S. Ct. 653, 5 L. Ed. 2d 670 (1961), “[t]he most persuasive counsel may not be able to speak for a defendant as the defendant might, with halting eloquence, speak for himself.” Here, in “speak[ing] for himself,” Demry did not get the opportunity to demonstrate his “halting eloquence” before being cutoff by the judge.
¶24 Because I believe Demry’s request to “please say something” to the court was a sufficient “indication of his wish to plead for mercy or offer a statement in mitigation of his sentence,” and, therefore, preserved the error for appeal, I would remand Demry’s case for a new revocation hearing.
C. Johnson, Sanders, and J.M. Johnson, JJ., concur with Alexander, C.J.
After modification, further redconsideration denied September 1, 2005.